On the 16th day of February, 1910, this case was reversed, Judge Ramsey dissenting. The State filed a motion for rehearing, asking that the judgment reversing the case be set aside, and the case affirmed, alleging that the majority opinion was erroneous in holding that the court below improperly admitted the confessions of the defendant. At first we were inclined to overrule this motion without a written opinion, but since the very vigorous dissenting opinion of Judge Ramsey we have thought best to further emphasize what we have already written in this case.
At the time the original opinion was written our attention had not been called to the cases of Knight v. State, 55 Tex. Crim. 243, and Knuckles v. State, id., 6. If the Knight case and the Knuckles case are to be the law of this State, and to be followed as the rule of this court, then the Robertson case,54 Tex. Crim. 21, and the Young case, 54 Tex. Crim. 417, reported in the 54 Texas Crim. Reports, must be overruled. But after a careful review of these different decisions we believe the rule announced in the Robertson and Young cases is correct and should be followed, and wherein the Knight case and the Knuckles case announces a contrary doctrine, that this should be overruled. In the Robertson case, 54 Tex.Crim. Rep., the judgment was reversed solely upon the ground that the purported written confession of the defendant was erroneously admitted as testimony, because it did not comply with the law in regard to introducing confessions of the defendant. Judge Ramsey, delivering the opinion of the court, says: "Whatever may be thought of the wisdom of the Act of the last Legislature in respect to confessions, it is certain that the Legislature intended that before any confession of one in jail, or in confinement, should be admitted, that such instrument should contain, within itself, evidence that the person making same had been warned by the person to whom same was made that he did not have to make any statement at all, and that any statement so made could be used in evidence against him on his trial for the offense concerning which the confession is therein made. The fact that such statement is contained in the certificate of the notary public does not meet the requirements in the statute. It can no more supply the recital of such fact in the statement than could an acknowledgment supply or take the place of a substantial matter required by law to be contained, or included in a deed or other instrument of writing." *Page 248 
In the Young case, decided by Judge Brooks, 54 Tex. Crim. 417, he says: "It will be noticed that that portion of the statement copied does not contain one of the requisites of a written confession as prescribed by the Act of the last Legislature, in that same does not show that he had been warned by the person to whom the same is made. This statute is in derogation of the former statute, and in the opinion of the writer a statute that ought never to have been passed, yet the same lays down a rule on the question of criminal evidence that becomes purely statutory, and in order to introduce the evidence it must comply strictly with the statute. The statement does not do so since the same does not show upon its face that he was warned by the person to whom the same was made. The evidence dehors the statement, perhaps, may do so, and probably does, but the Legislature, in its wisdom, has seen fit to say that a voluntary statement that does not contain this clause is inadmissible. We are impotent to change the law even if we were inclined to do so. The writer thinks the rule is too restrictive and ought to be repealed, but this is a matter left to the discretion of the Legislature." This is one of the principal grounds for the reversal of the Young case.
Judge Brooks wrote the opinion in the case of Knight v. State, 55 Tex.Crim. Rep., and that case was reversed upon several grounds. One of the exceptions in that case was to the action of the court in permitting the State to offer in evidence the written confession of the defendant, on the ground that the statement did not show that the defendant had been warned by the party to whom the confession was made. Judge Brooks disposed of the question in this language: "We see no objection to the statement. It comports in all respects with the statute prescribed with reference to written confessions of defendants in jail." Yet, however, the court further says: "However, in view of the fact that appellant swears that a warning was not given and a hope of reward was offered, the court, in charging the jury, should have told them not to consider said statement if they believed any inducement was held out or hope of reward offered at the time the statement was made." This opinion is in direct conflict with the Young opinion in the 54 Texas Crim. Report, decided by the same judge; and in the summary manner in which Judge Brooks disposes of the question, we think that he had not given to it that consideration that he gave to the other questions in the case. The record in the Knight case was very voluminous. The opinion of Judge Brooks is a very lengthy opinion, and he had to consider some thirty bills of exception in connection with the case. And where the case had to be reversed upon other numerous points, we do not think that the mere statement of the court in that case, that the confession seems to comply with the law,, will stand in the face of the emphatic declaration of the same judge in the Young case, supra, in which he states that the written confession in itself must state that the warning was given by the party to whom the *Page 249 
confession was made. And that evidently Judge Brooks' attention had not been called to the opinion he had rendered in the Young case, for either the Young case is right, and the Knight case is wrong, or the Knight case is right, and the Young case wrong. Judge Brooks also rendered the opinion in the Knuckles case, reported in 55 Tex.Crim. Rep.. From an inspection of the opinion in that case it is not made clear that the objection was made to the confession on the ground that the warning had not been given by the person to whom the confession was made. Judge Brooks disposes of this question as follows: "Appellant objected to the introduction of this confession on the ground that the same was not properly authenticated; that the requirements of the statute that the offense with which the defendant was charged at the time of his arrest should be therein stated, and as the charge at the time of his arrest could be identified with the one concerning which the confession was made and for which he was tried; and that the warning required by the statute is not properly set out in the said statement or confession. We do not think any of these objections are well taken or correct. . . . The old statute in reference to confession, merely required a proper warning; then any statement, either oral or written, after said warning, that appellant might make, would have been admissible in evidence against him. The last Legislature, however, saw fit to provide that no confession, however clear the warning, should be admitted unless the same was in writing and properly sworn to. It provides that said written statement must contain certain requisites, but the suggestion here made byappellant is not one of those requisites." Why was it that Judge Brooks overlooked the opinions in the Young and Robertson cases in the 54 Texas Crim. Reports we are not advised. Neither of these cases is cited in the Knuckles or Knight case. The Knuckles case does not make it clearly appear that the objection to the confession was that it did not show that the confession was made to the party who gave the warning. In this case Judge Brooks does not refer to the Young and Robertson cases; and it is strange that he does not refer to his language in the Young case, for in the Young case he says: "The evidence dehors the statement, perhaps, may do so (that is, that the confession was received by the party who gave the warning), and probably does, but the Legislature, in its wisdom, has seen fit to say that a voluntary statement that does not contain this clause is inadmissible." We are of opinion that the Knuckles case does not distinctly raise the point, and that the Knight case, while the point was raised, the case was reversed for several other reasons, and the matter was decided without reference to the Young case that had already been decided by Judge Brooks.
We are clearly of opinion that we were right in the original opinion in this case, and if we can do away with this requirement of the statute with regard to confessions, we can, with like *Page 250 
propriety, do away with any other requirement of the statute with regard to confessions, and finally and eventually, by process of elimination, destroy entirely the statute. If proof of this fact can be made dehors the record, can not the proof that the warning was given be proven dehors the record or by oral testimony? We may ask, why did the Legislature pass this Act? What was the evil intended to be cured? The belief had become prevalent, that confessions had been extracted from defendants by various means; in fact, by the use of force and violence men were compelled to make statements, and then parties would go into court and swear that they had been properly warned. Again, this court has held in a number of cases that one party might give the warning and another party receive the confession. This line of authorities had never been accepted by the profession as just and reasonable. And under the cover of that line of authorities parties have been arrested, and by the application of the third degree, warnings have been given with threats of violence, and then the party who gave the warning and inflicted the violence would retire, and another party receive the confession, and this was done in such manner as could not be brought to the attention of the courts. For this reason we think that the Legislature, in its wisdom, saw fit to provide that no confession should be received unless the same was in writing, and that this writing should show that the confession was made to the party who gave the warning. It, to our minds, was a wise and wholesome provision, and without it the statute would have been worthless, and why say that this proof can be made orally? What answer can be made to the statute upon the subject? It is emphatic in its terms, and where can the court get its authority to do away with this requirement? The court would have the same power to do away with any other requirement of the statute if this omission can be justified by the courts. We have great respect for the learning and ability of Judge Ramsey, and regret that there should be a disagreement between us upon this subject. However, our own sense of duty as well as our conscience compel us to declare the law as we find it and as it has been written by the Legislature. If the law contained language that was susceptible of two constructions, we might be authorized to give such a construction as might uphold a conviction had in any given case, but the law must be observed as we find it, and if the people are not satisfied with the law that they have passed, then such law must be repealed by the constituted authorities, as no right exists in the courts to repeal the law.
Believing profoundly and conscientiously that we are right in the views that we here have expressed, we are clearly of opinion that the Knight case and the Knuckles case in the 55 Texas Criminal Report, 6, insofar as they conflict with the rule laid down in the Robertson and Young cases, in the 54 Texas Crim. Report, 417, and as expressed herein, should be and the same are hereby overruled. *Page 251 
The State's motion for rehearing will therefore be denied.
Overruled.